DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
Applicant’s arguments, see Remarks, filed 05/02/2008, with respect to the rejection(s) of claim(s) 1-12 and 19-26 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made Keskitalo et al Patent Application No. :( US 2021/0345211 A1) hereinafter referred as  Keskitalo.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 5, 7-8, 11-12, 19-20, 22, 24 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keskitalo et al Patent Application No. :( US 2021/0345211 A1) hereinafter referred as  Keskitalo.
For claim 1, Keskitalo teaches an integrated access and backhaul (IAB) node, comprising:
 a memory (906 fig. 9) (paragraph [0157], lines 1-3 and 10-11);
 at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver (paragraph [0157], lines 3-7), the at least one processor configured to:
 set a downlink transmission timing of the IAB node relative to a downlink reception timing of the IAB node based on a first set of values for a set of timing parameters (paragraph [0005], lines 1-10) and (paragraph [0006], lines 1-6); receive, from a parent IAB node of the IAB node, a second set of values for the set of timing parameters (paragraph [0006], lines 6-12) and (paragraph [0007], lines 1-10) and (paragraph [0042], lines 19-12); and 
cause the at least one transceiver to transmit, to a positioning entity, a report indicating the second set of values (see 312-316 fig. 3)( paragraph [0008], lines 9-14)  and (paragraph [0049], lines 8-10), a change from the first set of values to the second set of values, a new downlink transmission timing based on the second set of values, or a change in downlink transmission timing ( paragraph [0084]-[0086], lines 1-3).  
For claim 2, Keskitalo teaches the IAB node, wherein the set of timing parameters comprises a timing advance parameter, a Tdelta parameter, or both (see 820 fig. 8) (paragraph [0094], lines 6-10). 
For claim 5, Keskitalo teaches the IAB node, wherein a mobile terminating (MT) function of the IAB node causes the at least one transceiver to transmit the report to the location server over a Long-Term Evolution positioning protocol (LPP) ( paragraph [0027], lines 1-7).
For claim 7, Keskitalo teaches the IAB node, wherein the at least one processor is further configured to: cause the at least one transceiver to transmit, to each child node of the IAB node, an indication of the change from the first set of values to the second set of values for the set of timing parameters to prevent the child node from updating the set of timing parameters for the child node for up to a threshold period of time ( paragraph [0036], lines 1-20).  
For claim 8, Keskitalo teaches the IAB node, wherein the threshold period of time depends on a hop count from the IAB node to the child node (paragraph [0054], lines 1-12).  
For claim 11, Keskitalo teaches the IAB node, wherein the IAB node comprises a base station (paragraph [0025], lines 2-13).  
For claim 12, Keskitalo teaches the IAB node, wherein the IAB node is connected to the parent IAB node over a wireless backhaul link (paragraph [0029], lines 1-10).  
For claim 19, Keskitalo teaches a method of wireless communication performed by an integrated access and backhaul (IAB) node, comprising:
 setting a downlink transmission timing of the IAB node relative to a downlink reception timing of the IAB node based on a first set of values for a set of timing parameters (paragraph [0005], lines 1-10) and (paragraph [0006], lines 1-6); 
receiving, from a parent IAB node of the IAB node, a second set of values for the set of timing parameters (paragraph [0006], lines 6-12) and (paragraph [0007], lines 1-10) and (paragraph [0042], lines 19-12); and QC195742Qualcomm Ref. No. 195742 
52 transmitting, to a positioning entity, a report indicating the second set of values or a change from the first set of values to the second set of values (see 312-316 fig. 3)( paragraph [0008], lines 9-14)  and (paragraph [0049], lines 8-10), a new downlink transmission timing based on the second set of values, or a change in downlink transmission timing ( paragraph [0084]-[0086], lines 1-3).  

For claim 20, Keskitalo teaches the method, wherein the set of timing parameters comprises a timing advance parameter, a Tdelta parameter, or both (see 820 fig. 8) (paragraph [0094], lines 6-10). 
For claim 22, Keskitalo teaches the method, wherein: a distributed unit (DU) of the IAB node transmits the report to the location server over New Radio positioning protocol A (NRPPa), or a mobile terminating (MT) function of the IAB node transmits the report to the location server over a Long-Term Evolution positioning protocol (LPP) ( paragraph [0027], lines 1-7).
For claim 24, Keskitalo teaches the method, further comprising: transmitting, to each child node of the IAB node, an indication of the change from the first set of values to the second set of values for the set of timing parameters to prevent the child node from updating the set of timing parameters for the child node for up to a threshold period of time ( paragraph [0036], lines 1-20).  
For claim 26, Keskitalo teaches the method, wherein: the IAB node comprises a base station, and the IAB node is connected to the parent IAB node over a wireless backhaul link (paragraph [0029], lines 1-10).  
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 3, 6, 21 and 23 are rejected under 35 U.S.C. 103 as being un-patentable over Keskitalo et al Patent Application No. :( US 2021/0345211 A1) hereinafter referred as  Keskitalo, in view of Miao et al   US Patent Application No.:( US 2021/0352607 A1) hereinafter referred as Miao. 
For claim 3 and 21, Keskitalo disclose all the subject matter of the claimed invention with the exemption of the positioning entity comprises a location server engaged in a positioning session with a UE, and the location server forwards the report to the UE as recited in claim 3 and 21.
Miao from the same or analogous art teaches the positioning entity comprises a location server engaged in a positioning session with a UE, and the location server forwards the report to the UE (Paragraph [0133], lines 1-30). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the positioning entity comprises a location server engaged in a positioning session with a UE, and the location server forwards the report to the UE as taught by Miao into the adjustment timing in wireless networks of Keskitalo.   
The positioning entity comprises a location server engaged in a positioning session with a UE, and the location server forwards the report to the UE can be modify/implemented by combining the positioning entity comprises a location server engaged in a positioning session with a UE, and the location server forwards the report to the UE with the device. This process is implemented as a hardware solution or as firmware solutions of Miao into the adjustment timing in wireless networks of Keskitalo.  As disclosed in Miao, the motivation for the combination would be to use the server forwarding the report to the user allowing to manage the connection more efficiently with a better quality of service.
For claim 6 and 23, Keskitalo disclose all the subject matter of the claimed invention with the exemption of the positioning entity comprises a UE engaged in a UE-based positioning session with the IAB node as recited in claim 6 and 23.
Miao from the same or analogous art teaches the positioning entity comprises a UE engaged in a UE-based positioning session with the IAB node (Paragraph [0086], lines 1-13). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the positioning entity comprises a UE engaged in a UE-based positioning session with the IAB node as taught by Miao into the adjustment timing in wireless networks of Keskitalo.   
The positioning entity comprises a UE engaged in a UE-based positioning session with the IAB node can be modify/implemented by combining the positioning entity comprises a UE engaged in a UE-based positioning session with the IAB node with the device. This process is implemented as a hardware solution or as firmware solutions of Miao into the adjustment timing in wireless networks of Keskitalo.  As disclosed in Miao, the motivation for the combination would be to use the positioning entity comprising a UE based on the positioning with the IAB allowing to manage the connection more efficiently and becoming the connection more reliable.
Allowable Subject Matter
Claims 4, 9-10 and 25 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642